Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 01/26/2021 to 05/21/2021.
	Acknowledgment is made of applicant’s filed 01/26/2021.  The changes and remarks disclosed therein were considered.
	Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Claims 1-7 are pending on the application.
Drawings
2.	The drawings were received on 01/26/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

3.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 01/26/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 04/23/2021.  The information disclosed therein was considered.
Specification
4.	The disclosure is objected to because of the following informalities:
. 10,937,765 and 10,483,242; respectively.  Appropriate correction is required.
                                                              Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. 	Claims 1-7 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,937,765.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor device comprising; a substrate, a processor connected to one side of the substrate electrically, and a first memory chip disposed on one side of the substrate, wherein one portion of the first memory chip is disposed between the processor and the substrate, wherein the first memory chip has a function of a memory chip and a function of an interposer, and in contact with the processor and functional corresponding to claim limitation recited the U.S. Patent No. 10,937,765 such as a semiconductor device comprising: a substrate; a processor connected to one side of the substrate electrically; and a structure comprising: a memory chip disposed on one side of the substrate, wherein one portion of the memory chip is disposed between the processor and the substrate; and an interposer laminated on the memory chip and in contact with the processor, wherein the interposer sends data received from the processor to a predetermined memory chip, and sends data received from a predetermined memory chip to the processor and a semiconductor device comprising: a substrate; a processor connected to one side of the substrate electrically; and Application No. 16/595,979 Attorney Docket No. 5402/0281PUS2 Response to Office Action dated 15 May 2020 Page 4 of 7 a structure comprising: a memory chip disposed on one side of the substrate, wherein one portion of the memory chip is disposed between the processor and the substrate; and an interposer laminated on the memory chip and in contact with the processor, wherein the structure is disposed between the processor and the substrate in any part, and the plurality of the structure are surrounding the processor.
However, the current claimed invention discloses a semiconductor device (claims 1-7), while the U.S. Patent No. 10,937,765 discloses a semiconductor device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,937,765 can have the same result and purpose of using the transmission/reception coil and transmission/reception circuit are arranged efficiently at each semiconductor chip and the semiconductor device in which size reduction and high integration are possible in the device has several memory chip.
7. 	Claims 1-7 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,483,242.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor device comprising; a substrate, a processor connected to one side of the substrate electrically, and a first memory chip disposed on one side of the substrate, wherein one portion of the first memory chip is disposed between the processor and the substrate, wherein the first memory chip has a function of a memory chip and a function of an interposer, and in contact with the processor and functional corresponding to claim limitation recited the U.S. Patent No. 10,483,242 such as a semiconductor device comprising: plurality of memory chips that are laminated, each of which includes a first transmission/reception coil for communication using inductive coupling, a first lead-out line led out from both ends of the first transmission/reception coil, and a first transmission/reception circuit connected to the first lead-out line, being input and output signals between the first transmission/reception circuit and the first transmission/reception coil; and an interposer that is provided at one end in a direction in which the plurality of memory chips are laminated and includes, for each of the plurality of memory chips, a second transmission/reception coil which are coupled to the first transmission/reception coil by inductive coupling, a second lead-out line led out from both ends of each of the second transmission/reception coil, and a second transmission/reception circuit connected to the second lead- out line for inputting and outputting signals to and from the second transmission/reception coil, wherein the plurality of memory chips have a structure in which a plurality of the first transmission/reception circuits are disposed at positions that overlap each other in a plan view and the first transmission/reception coils are disposed in the vicinity of the first transmission/reception circuits at positions that do not overlap each other in a plan view.
However, the current claimed invention discloses a semiconductor device (claims 1-7), while the U.S. Patent No. 10,483,242 discloses a semiconductor device, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,483,242 can have the same result and purpose of using the transmission/reception coil and transmission/reception circuit are arranged efficiently at each semiconductor chip and the semiconductor device in which size reduction and high integration are possible in the device has several memory chip. 
                                     Allowable Subject Matter
8.	Claims 1-7 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naylor et al (US. 2021/0083122) discloses transistor structure with a channel semiconductor material that is passivated with two dimensional crystalline material.
Lee et al (US. 2020/0013745) discloses a semiconductor device includes a semiconductor substrate and a connection terminal, including a base pillar on the semiconductor substrate.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824